           Case 1:21-cv-01306-CM Document 8 Filed 03/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TONIA’ SCOTT,

                                 Plaintiff,
                                                                  21-CV-1306 (CM)
                     -against-
                                                                        ORDER
RAYMOND TONKIN, et al.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff proceeds in this matter pro se. On February 18, 2021, the Court dismissed this

action without prejudice under 28 U.S.C. § 1651. (ECF 3, entered 2/19/21.) On March 9, 2021,

the Court received Plaintiff’s notice of appeal (ECF 7), and two days later, the Court transmitted

the notice to the United States Court of Appeals for the Second Circuit.

       On March 10, 2021, the Court received three submissions from Plaintiff: (1) a letter

requesting that “the Court accept[ ] my 2818 carat, natural emerald, with an appraisal value of

$1,432,163, based on a March 2014 valuation,” (ECF 4); (2) a petition to add new defendants,

including the Pennsylvania Attorney General, and a motion for a temporary restraining order

(ECF 5); and (3) a petition for a change of venue and to add new defendant list (ECF 6). For the

reasons set forth below, the Court denies Plaintiff’s requests.

                                              DISCUSSION

I.     Effect of Pending Appeal

       The Court liberally construes Plaintiff’s submissions as a motion under Fed. R. Civ. P.

59(e) to alter or amend judgment and a motion brought under Local Civil Rule 6.3 for

reconsideration, and, in the alternative, as a motion under Fed. R. Civ. P. 60(b) for relief from a

judgment or order. See Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006);
           Case 1:21-cv-01306-CM Document 8 Filed 03/17/21 Page 2 of 3




see also Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (“The solicitude afforded to pro se

litigants takes a variety of forms.” (citations omitted)).

       Normally, “[t]he filing of a notice of appeal is an event of jurisdictional significance – it

confers jurisdiction on the court of appeals and divests the district court of its control over those

aspects of the case involved in the appeal.” Griggs v. Provident Consumer Discount Co., 459

U.S. 56, 58 (1982). But Rule 4 of the Federal Rules of Appellate Procedure provides that a

district court has jurisdiction to rule on a motion under Rules 59 or 60 of the Federal Rules of

Civil Procedure after a notice of appeal has been filed, but only if the motion is filed within 28

days after the entry of judgment. Fed. R. App. P. 4(a)(4)(A).

       Here, the Court received Plaintiff’s submissions the day after she submitted a notice of

appeal and within 28 days after judgment was entered. The Court therefore has the authority

under Rules 59 and 60 to consider her requests.

II.    Motion for Reconsideration

       The standards governing Fed. R. Civ. P. 59(e) and Local Civil Rule 6.3 are the same.

R.F.M.A.S., Inc. v. Mimi So, 640 F. Supp. 2d 506, 509 (S.D.N.Y. 2009). A movant must

demonstrate that the Court overlooked “controlling law or factual matters” that had been

previously put before it. Id. “A motion to reconsider will not be granted where the moving party

is merely trying to relitigate an already decided issue,” Padilla v. Maersk Line, Ltd., 636 F. Supp.

2d 256, 258-59 (S.D.N.Y. 2009), largely because “[r]econsideration of a previous order by the

Court is an ‘extraordinary remedy to be employed sparingly in the interests of finality and

conservation of scarce judicial resources,’” R.F.M.A.S., Inc., 640 F. Supp. 2d at 509 (quoting In

re Health Mgmt. Sys. Inc. Secs. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)).

       Under Rule 60(b), a party may seek relief from a district court’s order or judgment for the

following reasons:
                                                   2
              Case 1:21-cv-01306-CM Document 8 Filed 03/17/21 Page 3 of 3




         (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
         evidence that, with reasonable diligence, could not have been discovered in time
         to move for a new trial under Rule 59(b); (3) fraud (whether previously called
         intrinsic or extrinsic), misrepresentation, or other misconduct of an opposing
         party; (4) the judgment is void; (5) the judgment has been satisfied, released, or
         discharged; it is based on an earlier judgment that has been reversed or vacated; or
         applying it prospectively is no longer equitable; or (6) any other reason justifying
         relief.

         The Court denies Plaintiff’s requests. As noted in the February 18, 2021 order, Plaintiff

must seek leave from the Court to file a new action in forma pauperis. (ECF 3.) As Plaintiff

failed to do so, the Court dismissed her action without prejudice. Plaintiff’s recent submissions

do not suggest that this decision was in error.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s motions for relief (ECF 4-6), construed as a motion for reconsideration, are

denied. All other pending matters in this action are terminated.

SO ORDERED.

Dated:     March 17, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
Choose a building block.




                                                  3
